Citation Nr: 1047115	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  08-25 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint and disc disease of the lumbosacral spine.

3.  Entitlement to an effective date earlier than January 3, 
2007, for the award of service connection for degenerative joint 
and disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to September 
1973.

This matter comes to the Board of Veterans' Appeals (Board) from 
May 2007 and March 2008 rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.  
In the May 2007 rating decision, the RO granted service 
connection for degenerative joint and disc disease of the 
lumbosacral spine assigning a 20 percent, January 3, 2007.  In 
the March 2008 rating decision, the RO denied service connection 
for PTSD. 

On his substantive appeal received in March 2009, the Veteran 
requested a personal hearing before a Veterans Law Judge.  The 
hearing was scheduled for September 2010; however, prior to such 
hearing, in August 2010, the Veteran's representative reported 
that the Veteran requested to cancel his hearing.  As such, the 
Board finds that the Veteran request for a Board hearing has been 
withdrawn.

The Board has recharacterized the issue on appeal, originally 
claimed as entitlement to service connection for paranoid PTSD, 
to more broadly encompass entitlement to service connection for 
an acquired psychiatric disability, to include PTSD, pursuant to 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled).

The issue of entitlement to an acquired psychiatric disability, 
to include PTSD, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, given 
his functional loss and limitation of low back of motion due to 
pain and during flare-ups, his lumbar spine disability is 
manifested by forward flexion of the thoracolumbar spine limited 
to 30 degrees or less.

2.  There is no lay or medical evidence showing that the 
Veteran's lumbar spine disability is productive of incapacitating 
episodes or ankylosis.

3.  The Veteran's low back disability is productive of no more 
than neurologic impairment of the right lower extremity that 
results in disability analogous to mild incomplete paralysis of 
the sciatic nerve.

4.  Service connection for a spine disability was originally 
denied by a rating decision dated in October 1973.  The Veteran 
was notified of the decision and of his appellate rights in the 
following month, but did not appeal that determination; it 
therefore became final.

5.  The Veteran's application to reopen his claim of entitlement 
to service connection for his lumbar spine disability was 
received by VA on January 3, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation of 40 
percent for degenerative disc and joint disease of the 
lumbosacral spine have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71(a), Diagnostic Codes 5235-5243 (2010).

2.  The criteria for an evaluation in excess of 10 percent 
evaluation for disability analogous to right-sided mild 
incomplete paralysis of the sciatic nerve have not been met.  
38 U.S.C.A. §§ 1155, 1159, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8520 
(2010).

3.  The criteria for an effective date earlier than January 3, 
2007, for the award of service connection for degenerative joint 
and disc disease of the lumbosacral spine, are not met.  38 
U.S.C.A. § 5108, 5109A, 5110, 7104, 7111 (West 2002); 38 C.F.R. 
§§ 3.156, 3.400, 20.1100, 20.1103, 20.1404 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

This appeal arises from the Veteran's disagreement with the 
assigned evaluation and effective date following the grant of 
service connection for his lumbar spine disability.  Once service 
connection is granted, the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is required.  Nevertheless, the Board notes 
that the Veteran has been provided with VCAA notice as it 
pertains to his increased rating claim in January 2007, January 
2008, and June 2008.

As to VA's duty to assist, the Board notes that the claims folder 
contains pertinent VA medical evidence, private medical evidence, 
and lay statements.  The Veteran has been afforded VA 
examinations of the spine, as well as a personal hearing, 
although he declined.    

In light of the above, the Board finds that there is no further 
action is necessary to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Thus, the veteran will 
not be prejudiced by the Board adjudicating the merits of the 
increased rating and earlier effective date claims.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Background - Low Back

In light of his initial claim of service connection for back 
disability, in March 2007 the Veteran underwent a VA examination 
of the spine.  He reported chronic low back pain.  Forward 
flexion of the thoracolumbar spine was to 40 degrees, with pain 
beginning at greater than 35 degrees.  Extension was to 20 
degrees, with pain at greater than 15 degrees.  Lateral flexion 
and lateral rotation were to 20 degrees, bilaterally, with pain 
starting at 15 degrees.  Upon repetitive use or during flare-ups, 
the Veteran experienced pain or a lack of endurance.  There was 
tenderness at the bilateral lumbar sacral paraspinals.  There was 
no evidence of weakness or spasm on range of motion testing.  
There was evidence of guarding and straightening of the lumbar 
lordosis.  Stiffness was shown, and the Veteran had an antalgic 
posture with range of motion testing.  Neurological examination 
was normal.  MRI reports showed evidence of degenerative 
disc/joint disease of the lumbar sacral spine.  Co-axial 
tomography in 2003 showed the same.  

Treatment records dated in 2007 from Dr. K.H.W., the Veteran's 
private physician, show complaints of pain in the lumbar area.  
In February 2007, flexion of the Veteran's lumbar spine was to 65 
degrees, and there was tenderness to palpation along the lumbar 
paraspinals and facets at L4-5 and L5-S1.  A March 2007 private 
magnetic resonance imaging (MRI) report shows multilevel lumbar 
degenerative disc bulging and facet arthropathy that contributes 
to degenerative foraminal compromise.  An EMG study revealed 
evidence of right L5-S1 radiculopathy.  In April 2007, there was 
tenderness to palpation along the facets at L4-5, L5-S1, and 
triggers palpating along the quadrates lumborum.  

In November 2007, the Veteran reported continued chronic low back 
pain.  Knee jerk reflex was trace to zero, and ankle jerk was 1+.  
Sensory examination was within normal limits.  Straight leg 
raising was to 75 degrees, bilaterally.  The Veteran's gait had a 
minimal antalgic component.  Diagnosis, in pertinent part, was 
chronic low back pain due to degenerative disc disease and L3-4 
radiculopathy.  

On December 2007 VA examination of the spine, the Veteran 
reported continued back pain in the center of his back radiating 
towards the right.  Forward flexion of the thoracolumbar spine 
was to 45 degrees with a painful arc from 30 to 45 degrees.  
Extension was from zero to 20 degrees with pain at the end range.  
Bilateral lateral flexion was from zero to 20 degrees without 
complaint of pain.  Bilateral lateral rotation was from zero to 
30 degrees without complaint of pain.  There was no tenderness to 
palpation of the spinous processes or the lumbar paraspinal 
musculature.  There was no spasm or tenderness over the sciatic 
notch.  Sensation was intact to light touch and pinprick.  Motor 
examination was 5/5 except for the bilateral hips which were 4/5 
and were associated with the complaint of low back pain.  Deep 
tendon reflexes were 2+ at the knees and ankles, and symmetrical.  
Straight leg raising test on the left was negative, and was 
positive on the right with a complaint of posterior leg pain.  
Lassegue's testing was positive on the right.   Diagnosis was 
degenerative disc disease and degenerative arthritis of the 
lumbar spine, and involvement of the right leg consistent with 
radiculopathy as diagnosed by EMG and physical examination.  

Increased Rating - Legal Criteria and Analysis

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

In addition, if the Veteran has been diagnosed as having a 
specific condition and that disability is not listed in the 
Rating Schedule, the diagnosed condition will be evaluated by 
analogy to a closely-related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held 
that "staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The Board observes that the United States Court of 
Appeals for Veterans Claims (Court) recently noted that when 
rating spine disabilities, the Board must discuss any additional 
limitation of motion that a Veteran has due to pain, weakness, or 
fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

The evaluation of the same disability under various diagnoses is 
to be avoided. Disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system for 
their evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  38 
C.F.R. § 4.14.  Notwithstanding the above, VA is required to 
provide separate evaluations for separate manifestations of the 
same disability that are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Further, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code 
may be more appropriate than another based on such factors as the 
Veteran's relevant medical history, his current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's lumbar spine disability may be rated pursuant to 
the general rating formula for diseases and injuries of the spine 
set forth in Diagnostic Codes 5235-5242.  Under the general 
rating formula, a 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent evaluation requires that the 
condition be manifested by forward flexion of the thoracolumbar 
spine of 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation requires 
unfavorable ankylosis of the entire thoracolumbar spine, and a 
100 percent rating requires unfavorable ankylosis of the entire 
spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 
4.71a, Note 2.

Under Diagnostic Code 5243, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating episodes 
over the past twelve months, or by combining under 38 C.F.R. § 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluation of all other 
disabilities, whichever method results in the higher evaluation.  
This code provides that a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks per year.  A 40 percent rating 
requires that the disability be productive of incapacitating 
episodes having a total duration of at least four but less than 
six weeks per year.  Finally, a maximum 60 percent rating is 
available when the condition is manifested by incapacitating 
episodes having a total duration of at least six weeks but less 
than twelve weeks per year.

Under Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and treatment by 
a physician.

As indicated, where, as here, a Veteran has intervertebral disc 
syndrome, the condition may be evaluated either based on the 
total duration of incapacitating episodes over the past twelve 
months under Diagnostic Code 5243, or by combining, under 38 
C.F.R. § 4.25, separate evaluations of chronic orthopedic and 
neurologic impairment, whichever method results in the higher 
evaluation. 

Orthopedic impairment of the low back

The Veteran's lumbar spine disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5237.  Here, the March 
2007 VA examination report shows that the Veteran's flexion was 
limited to 35 degrees, and the December 2007 VA examination 
report reflects that he had flexion to 45 degrees, with pain 
beginning at 30 degrees.  Thus, in light of DeLuca and Cullen, 
and resolving all reasonable doubt in the Veteran's favor, the 
Board finds that, especially during flare-ups, the disability 
picture for the Veteran's low back disability most closely 
approximates limitation of flexion to 30 degrees.  The Board 
observes that this is the maximum rating for limitation of motion 
of the low back.  Further, as the evidence affirmatively shows 
that the Veteran does not have anklylosis or incapacitating 
episodes requiring bed rest prescribed by a physician (and 
indeed, he does not contend otherwise), the preponderance of the 
evidence shows that an initial evaluation in excess of 40 percent 
is not warranted.

Neurological impairment of the low back

The Veteran's radiculopathy of the right lower extremity is 
currently evaluated as 10 percent disabling under Diagnostic Code 
8520.  Under this code, a 10 percent evaluation is warranted for 
mild incomplete paralysis of the sciatic nerve; a 20 percent 
evaluation requires moderate incomplete paralysis of the sciatic 
nerve; a 40 percent evaluation requires moderately severe 
incomplete paralysis; a 60 percent evaluation requires severe 
incomplete paralysis with marked muscular atrophy; an 80 percent 
evaluation requires complete paralysis of the sciatic nerve.  
When there is complete paralysis, the foot dangles and drops, no 
active movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  

Based on a review of the record, there is no evidence indicating 
that a physician has prescribed bed rest to treat any 
incapacitating episodes, and the Veteran does not contend 
otherwise.   A higher evaluation is therefore not warranted under 
Diagnostic Code 5243.

The Board notes that a separate 10 percent evaluation is 
currently in effect for right L-5/S-1 radiculopathy in an August 
2008 Decision Review Officer decision.  Here there is no lay or 
medical evidence reflecting moderate incomplete paralysis below 
the knee.  A 2007 EMG study showed evidence of right L5-S1 
radiculopathy.  On November 2007 examination, knee jerk reflex 
was trace to zero, and ankle jerk was 1+.   However, in December 
2007, deep tendon reflexes were 2+ at the knees and ankles, and 
symmetrical.  Moreover, motor examination in December 2007 was 
5/5 except for the bilateral hips which were 4/5.  Sensation 
remained intact on both VA examinations.  The Board finds that 
these findings are not consistent with moderate incomplete 
paralysis, nor has such been more nearly approximated.

Where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  Hart.  However, the record does not support the 
assignment of staged ratings as the initial 40 and 10 percent 
ratings represent the maximum ratings assigned for his low back 
and right lower extremity impairment.

Finally, in exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-part 
test, based on the language of 38 C.F.R. § 3.321(b)(1), for 
determining whether a Veteran is entitled to an extraschedular 
rating: (1) the established schedular criteria must be inadequate 
to describe the severity and symptoms of the claimant's 
disability; (2) the case must present other indicia of an 
exceptional or unusual disability picture, such as marked 
interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun v. 
Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's lumbar spine disability.   The Veteran's service-
connected lumbar spine disability is primarily productive of pain 
and limited motion and right lower extremity radiculopathy, 
manifestations that are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the Veteran's 
disability and referral for consideration of extraschedular 
rating is not warranted.

Earlier Effective Date Claim

The Veteran is seeking an effective date earlier than January 3, 
2007, for the grant of service connection for his lumbar spine 
disability.

By way of history, in an October 1973 rating decision, the RO 
denied the Veteran's original service connection claim for a 
spine disability. The Veteran was notified of such decision in 
November 1973.  He did not appeal the October 1973 rating 
decision and it is therefore considered final.  38 C.F.R. § 
20.1103.

Since the October 1973 RO decision is final, the decision is not 
subject to revision in the absence of clear and unmistakable 
error (CUE) in the decision.  38 U.S.C.A. §§ 7105, 5109A; see 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a 
request for revision based on CUE could result in the assignment 
of an effective date earlier than the date of a final decision).  
However, CUE in the prior RO decision has not been alleged and is 
not before the Board. 

Thus, it was not until January 3, 2007, that VA received the 
Veteran's claim to reopen his service connection claim for a 
spine disability.  At that time, he submitted medical evidence 
showing a current disability of the lumbar spine. 

Thereafter, in a May 2007 rating decision, the RO essentially 
reopened the service connection claim for a spine disability and 
ultimately granted service connection for degenerative joint and 
disc disease of the lumbosacral spine, assigning a 30 percent 
evaluation, effective January 3, 2007.

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q)(1)(ii).  As such, the RO assigned the earliest possible 
effective date for its grant of the reopened claim, which as 
noted above was received by VA on January 3, 2007.  See Leonard 
v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 
349 F.3d 1326 (Fed. Cir. 2003).

Here, the Veteran contends that the grant of service connection 
for his lumbar spine disability should be effective the day after 
service discharge because he received back treatment during 
service and filed his original service connection claim for a 
spine disability at discharge.  The Board does not dispute that 
the Veteran received treatment for his back during service.  
However, as noted, the Veteran was not diagnosed with a low back 
disability at the time he filed his 1973 service connection 
claim.  The October 1973 rating decision is final, and thus the 
earliest possible effective date of service connection for a 
reopened claim is the date the reopened claim was received.  Id. 
at 1332.

An effective date of an award of service connection is not based 
on the earliest medical evidence showing a causal connection, but 
on the date that the application upon which service connection 
was eventually awarded was filed with VA. Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  Here, the record reflects that the 
Veteran did not file a formal or informal application to reopen a 
claim of service connection prior to January 3, 2007, and he does 
not contend otherwise.  Medical evidence alone is not sufficient 
to constitute an informal claim of service connection under 38 
C.F.R. § 3.155.  See MacPhee v. Nicholson, 459 F.3d 1353 (Fed. 
Cir. 2006); see also Brannon v. West, 12 Vet. App. 32 (1998); 
Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  Thus, the 
medical evidence showing a current back disability, which in any 
event was filed on January 3, 2007, with his application to 
reopen, cannot serve as a claim of service connection.  Id.

As the preponderance of the evidence is against the claim, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).  The claim is therefore denied.


ORDER

Subject to the law and regulations governing payment of monetary 
benefits, effective January 3, 2007, a 40 percent rating for low 
back disability is granted.

An evaluation in excess of 10 percent for right lower extremity 
radiculopathy is denied.

An effective date earlier than January 3, 2007, for the award of 
service connection for degenerative joint and disc disease of the 
lumbosacral spine is denied.


REMAND

The Veteran is also seeking service connection for a psychiatric 
disability.  He is currently diagnosed with major depressive 
disorder and PTSD.

There is evidence of psychiatric complaints during service.  
According to a November 1971 service consultation sheet, the 
Veteran was diagnosed with situational anxiety reaction and 
treated with medication.  According to a 1972 service treatment 
record, it was noted that the Veteran was anxious and depressed 
due to being in the Army and in Germany.  In light of his in-
service symptoms and current psychiatric diagnoses, he must be 
afforded a VA examination to determine if he has an acquired 
psychiatric disability that is related to service.  McLendon.  
The Board further notes that to date, the Veteran has not been 
afforded a VA psychiatric examination. 

Moreover, in support of his PTSD claim, his primary stressor is 
that he witnessed maimed and wounded service members at the 
Philadelphia Naval Hospital and felt that such experience was 
traumatic.  He indicated that such hospital was one of two naval 
rehabilitation facilities and submitted book excerpt which 
suggests the same.   He also reported German and Arab terrorist 
activity in 1972 and 1973, while stationed in Germany as a 
stressful event and submitted articles indicating that US troops 
were attacked in 1972.  The Veteran's spouse also reported that a 
terrorist group called "Black September" kidnapped Israeli 
Olympic team members in September 1972, which led to Germany's 
security level being at an all time high.  The Veteran also 
submitted information about the warheads for the Nike Hercules 
Missiles.

In denying his PTSD claim, the RO indicated that there was no 
indication of any verifiable stressor.  In fact, in a March 2008 
memorandum, the U.S. Army and Joint Services Records Research 
Center (JSRRC) determined that the stressor information provided 
by the Veteran was insufficient to send to the JSRRC and/or 
insufficient to allow for a meaningful search of the Marine Corps 
or National Archives and Records Administration records.  
Nevertheless, the Board notes that the service treatment records 
do show that the Veteran was treated at the Philadelphia Naval 
Hospital in 1971 while stationed in Philadelphia, and his service 
personnel records show that he was stationed in Germany from May 
1971 to September 1973, at which time terrorist activity took 
place.  As such, the Board concludes that a VA examination is 
necessary to determine if he has PTSD that is related to his 
claimed stressors.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding 
treatment records from the VA Medical 
Center in Brooklyn and the Staten Island 
Outpatient Clinic, or any other identified 
VA facility, the Veteran should be afforded 
a VA psychiatric examination to determine 
the nature, extent and etiology of any 
psychiatric disability found to be present.  
The claims folder should be made available 
to and reviewed by the examiner.  All 
necessary tests should be conducted, and 
the examiner should rule in or exclude a 
diagnosis of PTSD. 

The report of examination should note all 
psychiatric disabilities found to be 
present, and the examiner is asked to 
comment whether it is at least as likely as 
not that any psychiatric disability, to 
include PTSD, found to be present is 
related to or had its onset during service.  
In doing so, the examiner should note the 
Veteran's treatment for situational anxiety 
in 1971 and 1972, the post-service medical 
evidence, and the statements provided by 
the Veteran and his spouse, and the book 
excerpts and internet articles.  

If the examiner diagnoses the Veteran as 
having PTSD according to DSM-IV criteria, 
the examiner should indicate the 
stressor(s) underlying that diagnosis.  The 
examiner should comment on the Veteran's 
reported stressor of witnessing wounded 
soldiers at the Philadelphia Naval Hospital 
in 1970, as well as the terrorist activity 
in Germany in 1972.

The rationale for any opinion expressed 
should be provided in a legible report.

2.  Thereafter, the RO should adjudicate 
the Veteran's service connection claim for 
an acquired psychiatric disability, to 
include PTSD.  If the benefit sought on 
appeal is not granted in full, the RO 
should issue a supplemental statement of 
the case and provide the Veteran an 
opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


